Exhibit 10.1
EXTENDED TERM A FACILITY AGREEMENT
dated as of November 14, 2011
among

CSC HOLDINGS, LLC,
as the Company,
THE LENDERS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Lead Arranger,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY BANK, N.A.,
NATIXIS,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC.
SCOTIABANC INC.,
SUNTRUST BANK,
UBS SECURITIES LLC,
and
U.S. BANK NATIONAL ASSOCIATION,
as Joint Bookrunners,
BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
CITIBANK, N.A.,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
GOLDMAN SACHS BANK USA,
JPMORGAN CHASE BANK, N.A.,
MORGAN STANLEY BANK, N.A.,
NATIXIS,
ROYAL BANK OF CANADA,
THE ROYAL BANK OF SCOTLAND PLC.
SCOTIABANC INC.,
SUNTRUST BANK,
UBS SECURITIES LLC,
and
U.S. BANK NATIONAL ASSOCIATION,
as Senior Managing Agents

 



--------------------------------------------------------------------------------



 



EXTENDED TERM A FACILITY AGREEMENT
     THIS EXTENDED TERM A FACILITY AGREEMENT (this “Agreement”), is dated as of
November 14, 2011, among CSC HOLDINGS, LLC (formerly known as CSC HOLDINGS,
INC.), a Delaware limited liability company (the “Company”), the lenders which
are parties hereto (together with their respective successors and assigns, the
“Extended Facility Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”).
     WHEREAS, the Company, certain of its subsidiaries named therein, the
several lenders whose names are set forth on the signature pages thereof, and
the Administrative Agent have entered into that certain Credit Agreement, dated
as of February 24, 2006, amended and restated in its entirety as of May 27, 2009
and further amended and restated in its entirety as of April 13, 2010 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Credit Agreement”; unless the context otherwise requires
or unless otherwise defined herein, all capitalized terms used in this Agreement
shall have the meanings ascribed thereto in the Credit Agreement), which Credit
Agreement grants the Company, certain applicable Lenders and the Administrative
Agent an option to increase one or more separate tranches of commitments or
loans as well as establish one or more separate tranches of commitments and
loans by extending all or a portion of an existing tranche of commitments or
loans subject, among other things, to the execution and delivery of an Extended
Facility Agreement substantially in the form hereof;
     WHEREAS, the Company has requested certain of the undersigned Extended
Facility Lenders to increase their Term A-3 Loans in the amounts specified on
Schedule I, and each of such Lenders is willing to so increase their Term A-3
Loans by such specified amount; and
     WHEREAS, the Company has requested each of the undersigned Extended
Facility Lenders to extend the maturity of, and make such other changes as
agreed herein to, a portion of their Term A-3 Loans equal to the amount of the
increase in each such Lenders Term A-3 Loans, and each such Lender is willing to
so extend such portion of their Term A-3 Loans into a new Extended Term A-4
Facility to effect such agreed changes, all as set forth herein;
     NOW, THEREFORE, pursuant to Section 2.13 and Section 2.16 of the Credit
Agreement, and in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
     Section 1 Term A-3 Facility Increase. Effective as of the Extended Facility
Closing Date (which, in accordance with the Credit Agreement, is the date upon
which the conditions precedent set forth in Section 5 below shall have been
met), each of the undersigned Lenders agree that their commitment to make Term
A-3 Loans shall increase by the amount set forth on Schedule I for such Lender
and, on the Extended Facility Closing Date, each such Lender shall provide Term
A-3 Loans in the amount of its agreed increase in accordance with
Section 2.13(e) of the Credit Agreement.
     Section 2 The Extended Facility. Subject to the terms and conditions set
forth herein and in the Credit Agreement, each Extended Facility Lender
severally agrees to extend the

 



--------------------------------------------------------------------------------



 



maturity date and, if applicable, the amortization schedule of the Facility
described on Schedule I (the “Prior Facility”) on the Extended Facility Closing
Date in the amount and percentage described on Schedule I, such extended
Facility, the “Extended Facility”. The Extended Facility shall have the
designation set forth on Schedule I.
     Section 3 Repayment of Extended Facility Loans. Unless repayment is
required on an earlier date in accordance with the terms of the Credit
Agreement, the Company shall repay to the Extended Facility Lenders the
aggregate principal amount of all Extended Facility Loans outstanding hereunder
on the following dates in the respective amounts set forth opposite such dates
based upon the specified percentage of the Original Principal Amount of the
Extended Facility (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.04 of the Credit Agreement):

                              Principal                 Amortization Payment    
      Principal     (shown as a % of           Amortization Payment     Original
Principal           (shown as a % of Original Date   Amount)   Date   Principal
Amount)
March 31, 2013
    1.25 %   March 31, 2015     2.50 %
June 30, 2013
    1.25 %   June 30, 2015     2.50 %
Sept. 30, 2013
    1.25 %   Sept. 30, 2015     2.50 %
Dec. 31, 2013
    1.25 %   Dec. 31, 2015     2.50 %
March 31, 2014
    2.50 %   March 31, 2016     5.00 %
June 30, 2014
    2.50 %   June 30, 2016     5.00 %
Sept. 30, 2014
    2.50 %   Sept. 30, 2016     5.00 %
Dec. 31, 2014
    2.50 %   Dec. 31, 2016   Outstanding Principal Balance
 
                  Total: 100.00%

provided, that, as provided in the table above, the final principal repayment
installment of the Extended Facility Loans shall be repaid on December 31, 2016
(such date the “Maturity Date” for the Extended Facility) and in any event shall
be in an amount equal to the aggregate principal amount of all Extended Facility
Loans outstanding on such date.
     Section 4 Extended Facility Extension Fee. The Company shall pay to the
Extended Facility Lenders hereunder, from the date hereof until the Extended
Facility has been paid in full, an extension fee (the “Extension Fee”) with
respect to the Extended Facility, which, at any time, shall be the percentage
per annum on the aggregate outstanding principal amount under such Extended
Facility, with such percentage being equal to the excess of (a) the applicable
percentage per annum set forth below determined by reference to the Cash Flow
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.01(d) of the Credit Agreement over
(b) the Applicable Rate in effect for the Extended Facility:

 



--------------------------------------------------------------------------------



 



          Cash Flow Ratio:   Percentage:
≥ 4.00:1
    2.50 %
< 4:00:1, but ≥ 3.25:1
    2.25 %
< 3.25:1, but ≥ 2.75:1
    2.00 %
< 2.75:1, but ≥ 2.25:1
    1.75 %
< 2.25:1
    1.50 %

    Any increase or decrease in the applicable percentage described in clause
(a) above resulting from a change in the Cash Flow Ratio shall become effective
as of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 7.01(d) of the Credit Agreement;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then the highest percentage set forth in the table
above shall apply in respect of the Extended Facility as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered. The Extension Fee shall be due and payable quarterly in arrears
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Extended Facility Closing Date, upon
any prepayment or payment of the Extended Facility Loans, whether voluntary or
involuntary, or by acceleration or otherwise, based upon the principal amount of
such Loans then being prepaid, and on the Maturity Date for the Extended
Facility. The Extension Fee shall be computed in accordance with Section 2.09 of
the Credit Agreement. Notwithstanding anything herein to the contrary, until the
Company has delivered a Compliance Certificate for the fiscal quarter ending
June 30, 2012 pursuant to Section 7.01(d) of the Credit Agreement, but in any
event no later than August 29, 2012, the applicable percentage described in
clause (a) above shall remain at 2.00%, subject to the same proviso set forth in
this Section 4 above.

     Section 5 Conditions Precedent to Extending the Prior Facility. The
obligation of each Extended Facility Lender to increase and extend its Term A-3
Loans under the Prior Facility hereunder, and the occurrence of the Extended
Facility Closing Date, is subject to the satisfaction of the following
conditions precedent on or prior to the date of the extension of the Prior
Facility, but in any event prior to November 30, 2011:
     (a) Execution of Extended Facility Agreement and Extended Facility Notes.
The Administrative Agent’s receipt of the following, each of which shall be
originals, facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Company, each dated the Extended Facility Closing Date and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Extended Facility Lenders:
     (i) this Agreement duly executed and delivered by each of the Company, the
Extended Facility Lenders and the Administrative Agent;

 



--------------------------------------------------------------------------------



 



     (ii) an Extended Facility Note substantially in the form attached hereto on
Schedule II executed by the Company in favor of each Extended Facility Lender
requesting an Extended Facility Note.
     (iii) a certificate of a Responsible Officer of each Loan Party in
compliance with Section 2.13(e) of the Credit Agreement (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
the increase of the Term A-3 Loans provided for in Section 1 above and the
extension provided for in Section 2 above, and (ii) in the case of the Company,
certifying that, before and after giving effect to such increase in Term A-3
Loans and the extension provided for in Section 2 above, (A) the representations
and warranties contained in Article VI and the other Loan Documents are true and
correct on and as of the Extended Facility Closing Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, with the
representations and warranties contained in subsections (a) and (b) of
Section 6.04 of the Credit Agreement being deemed to refer to the most recent
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 7.01 of the Credit Agreement, and (B) no Default exists or would result
from such increase or extension; and
     (iv) a Committed Loan Notice requesting the additional Term A-3 Loans in
the aggregate amount of the increase provided for in Section 1 above.
     (b) Signatures. The Company shall have certified to the Administrative
Agent (with copies to be provided for each Extended Facility Lender) the name
and signature of each of the persons authorized to sign on its behalf this
Agreement. The Extended Facility Lenders may conclusively rely on such
certifications until they receive notice in writing from the Company to the
contrary.
     (c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by the Company to authorize the execution,
delivery and performance of this Agreement (to the extent not provided pursuant
to clause (a) above).
     (d) Opinions of Counsel to the Company. The Extended Facility Lenders shall
have received favorable opinions of:
     (i) Victoria D. Salhus, Esq., Senior Vice President, Deputy General Counsel
and Secretary for the Company; and
     (ii) Sullivan & Cromwell LLP, special New York counsel to the Company;
covering such matters as the Administrative Agent or any Extended Facility
Lender or counsel to the Administrative Agent may reasonably request (and for
purposes of such opinions such counsel may rely upon opinions of counsel in
other jurisdictions, provided that such other counsel are reasonably
satisfactory to special New York counsel to the

 



--------------------------------------------------------------------------------



 



Administrative Agent and such other opinions state that the Administrative Agent
and the Extended Facility Lenders are entitled to rely thereon).
     (e) Opinion of Extended Facility Lenders’ Counsel. Each Extended Facility
Lender shall have received a favorable opinion of Pillsbury Winthrop Shaw
Pittman LLP, special New York counsel to the Administrative Agent, covering such
matters as the Administrative Agent or any Extended Facility Lender may
reasonably request.
     (f) Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby as the Administrative Agent or any Extended Facility Lender or special
New York counsel to the Administrative Agent shall reasonably require shall have
been received by the Administrative Agent.
     (g) Certain Fees. All fees required to be paid to the Administrative Agent,
the Lead Arranger and the Extended Facility Lenders on or before the Extended
Facility Closing Date shall have been paid. Unless waived by the Administrative
Agent, the Company shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent properly invoiced prior to or
on the Extended Facility Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).
Without limiting the generality of the provisions of Section 9.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Extended Facility Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to an Extended Facility Lender unless
the Administrative Agent shall have received notice from such Extended Facility
Lender prior to the proposed Extended Facility Closing Date specifying its
objection thereto (but without waiving any rights resulting from any inaccuracy
or misrepresentation contained in any document required to be delivered hereby).
     Section 6 Accession. Pursuant to Section 2.16 of the Credit Agreement, a
Term A Lender may become an Extended Facility Lender hereunder by entering into
an accession agreement in the form of Exhibit B hereto with the Company and
acknowledged by the Administrative Agent, with such changes thereto as are
reasonably acceptable to the Administrative Agent (such agreement, the
“Accession Agreement”) without the need for further action by any other Person.
     Section 7 Terms Incorporated. All of the terms and conditions of the Credit
Agreement are hereby incorporated in this Agreement by reference thereto as
fully and to the same extent as if set forth herein.

 



--------------------------------------------------------------------------------



 



     Section 8 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
     Section 9 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Extended Term A
Facility Agreement to be duly executed as of the day and year first above
written.

            CSC HOLDINGS, LLC
      By  /s/ Kevin Watson       Name:   Kevin Watson       Title:   Senior Vice
President & Treasurer    

EXTENDED TERM A FACILITY AGREEMENT

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By  /s/ Michael Makaitis       Name:   Michael Makaitis       Title:  
Vice President    

EXTENDED TERM A FACILITY AGREEMENT

 



--------------------------------------------------------------------------------



 



[Signature Pages of each Extended Facility Lender are on file with the
Administration Agent]
EXTENDED TERM A FACILITY AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
EXTENDED TERM A FACILITY AGREEMENT

I.   PRIOR FACILITY: Term A-3 Facility

II.   EXTENDED FACILITY LOANS AND APPLICABLE PERCENTAGES:

[On file with the Administrative Agent]

                          % of Extended Extended Facility   Increased Term A-3  
Extended Term A Facility   Term A-4 Lenders   Facility Loans   Loans (Term A-4)
  Facility
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Total:   $600,000,000.00   $600,000,000.00   100%

III.   EXTENDED FACILITY DESIGNATION: Term A-4 Facility

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
EXTENDED TERM A FACILITY AGREEMENT
FORM OF TERM A-4 NOTE
_____________________
FOR VALUE RECEIVED, the undersigned (the “Company”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term A-4 Loan made by the Lender to the Company under that certain
Credit Agreement, dated as of February 24, 2006, amended and restated as of
May 27, 2009 and further amended and restated as of April 13, 2010, among the
Company, the Restricted Subsidiaries named therein, the Lenders which are
parties thereto and Bank of America N.A., as Administrative Agent, Collateral
Agent and L/C Issuer (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined).
The Company promises to pay interest on the unpaid principal amount of each Term
A-4 Loan from the date of such Loan until such principal amount is paid in full,
at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Term A-4 Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
The Company, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

                  CSC HOLDINGS, LLC              
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS with respect thereto

                          Amount of   Outstanding             Principal or  
Principal         Amount of   Interest Paid   Balance This   Notation Date  
Loan Made   This Date   Date   Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
EXTENDED TERM A FACILITY AGREEMENT
FORM OF ACCESSION AGREEMENT
[Date]
To: The Company and the Administrative Agent under the Extended Facility
Agreement defined below
Ladies and Gentlemen:
     Pursuant to Section 6 of the Extended Facility Agreement (the “Extended
Facility Agreement”) dated as of November 14, 2011 among CSC HOLDINGS, LLC, a
Delaware limited liability company (the “Company”), the lenders which are
parties thereto (together with their respective successors and assigns, the
“Extended Facility Lenders”), and BANK OF AMERICA, N.A., as Administrative Agent
(the “Administrative Agent”), we confirm our agreement with you as follows:
     1. Consent to Terms of Extended Facility Agreement.
     In accordance with Section 5 of the Extended Facility Agreement, the
undersigned (the “Additional Extended Facility Lender”) agrees with the Company,
the Administrative Agent and the other Extended Facility Lenders that on
[_______], 20[__]1 (the “Accession Effective Date”), the Additional Extended
Facility Lender (a) is extending the maturity date of the Prior Facility in the
amount specified below their signature hereto, (b) shall be bound as an Extended
Facility Lender by all of the terms and conditions of, and to be entitled to the
rights and privileges under, the Extended Facility Agreement, and (c) shall
perform all of the obligations of an Extended Facility Lender under the Extended
Facility Agreement in accordance with the terms thereof.
     2. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
     3. Definitions. Terms used but not defined herein have the meanings
assigned to them in the Extended Facility Agreement.
 

1   Input the first scheduled amortization payment date occurring on or after
the date first set forth above.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

            Additional Extended Facility Lender
      By:         Name:         Title:        

Amount to be treated as Extended Facility Loan: $_________________
ACCESSION AGREEMENT

 



--------------------------------------------------------------------------------



 



                  Consented to as of [Date]    
 
                CSC HOLDINGS, LLC,    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

ACCESSION AGREEMENT

 



--------------------------------------------------------------------------------



 



          Acknowledged as of [Date]    
 
        BANK OF AMERICA, N.A.,
as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

ACCESSION AGREEMENT

 